DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 2 depicts multiple perspective views and each perspective view should have its own figure number. See 37 C.F.R. 1.84(h).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 5, 7, 8 and 10 objected to because of the following informalities:  
In claim 2, line 2 recites “guide the hips” which is suggested to be changed to --guide hips-- to provide antecedent basis.  
In claim 5, line 2 recites “the distance” which is suggested to be changed to --a distance-- to provide antecedent basis.
In claim 7, line 2 recite “band, for” which is suggested to be changed to --band, for-- for clarity. Lines 2-3 recite “trunk the patient” which is suggested to be changed to --trunk of the patient--.
In claim 8, lines 2-3 recite “lifting strap passes through a respective strap holder” which is suggested to be changed to --lifting strap of the plurality of lifting straps passes through a respective strap holder of the plurality of strap holders-- for clarity.
In claim 10, line 1 recites “in the form of a belt and the length” which is suggested to be changed to --in a form of a belt and a length-- for clarity and to provide antecedent basis.
In claim 11, lines 2-3 recite “lifting strap passes through a respective strap holder” which is suggested to be changed to --lifting strap of the plurality of lifting straps passes through a respective strap holder of the plurality of strap holders-- for clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: "an upper body support system for guiding the upper torso of the patient during the locomotor training”, as recited in lines 1-2 of claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, line 2 recites the limitation of “the front end of the bottom strap” which lacks antecedent basis.
Regarding claim 13, the claim appears to recite a method claim but does not recite any training steps for the method.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (2005/0192159 A1).
Regarding claim 1, in figures 3 and 8 Jackson discloses a harness (belt 10, shoulder harness 50 and pelvic harness 100) used for a locomotor training of a patient (the harness 10/50/100 is used for gait training and provides body weight support during said training, see para. [0045] lines 1-6), comprising: a bottom strap (pelvic straps 102/104 and pelvic pad 106) for providing pelvic support to the patient (the bottom strap 102/104/106 supports the pelvis of the patient, see para. [0035] lines 1-9); a pelvic band (waist belt 10) for providing waist support to the patient (the pelvic band 10 includes padding to support the waist of the patient, see para. [0018] lines 1-10), wherein the 
Regarding claim 2, in figures 1 and 3 Jackson discloses everything as claimed and further includes a plurality of handles (hip loops 30) provided to the pelvic band 10, for allowing a trainer of the locomotor training to guide the hips of the patient into the harness (the plurality of handles 30 are located near the hips of the user on the left and right side of the pelvic belt, the handles 30, see fig. 1, are grabbable when the trainer determines that the user requires assistance during gait training).
Regarding claim 3, in figures 7-8 Jackson discloses that the bottom strap 102/104/106 comprises leg straps 102/104 having front ends and rear ends (the leg straps 102/104 are shown to have a front end, near the front of the legs of the patient, and a rear end, near the back of the legs of the patient, see fig. 7), the rear end fixed to the pelvic band 10 (as the definition of fixed is “securely placed or fastened or set”, the rear ends of the leg straps 102/104 are fixed to the pelvic band 10 via connectors 114, 
Regarding claim 4, in figure 7 Jackson discloses that the bottom strap 102/104/106 further comprises a soft padding (pelvic pad 106) releasably wrapped around the leg straps 102/104 (the soft padding 106 is removably attached to the leg straps 102/104 via loops 112, see para. [0035] lines 4-11).
Regarding claim 5, in figure 1 Jackson discloses that the pelvic band 10 comprises a first end (left coupling end 18a) and a second end (right coupling end 18b) connected to each other through a middle buckle (releasable securement 20), wherein the distance between the first end 18a and the second end 18b of the pelvic band 10 is adjustable to tighten the pelvic band 10 (the patient adjusts the length of the pelvic band 10 by passing through webbing strap 16 through the middle buckle 20 to tighten or loosen the pelvic band 10, see para. [0019] lines 1-18).
Regarding claim 6, in figure 9 Jackson discloses an upper body support system (hoist assembly 120) for guiding the upper torso of the patient during the locomotor training (the upper body support system 120 uses securing connectors 152 to attach the harness 10/50/100 to a rolling traveler 140 that guides the user along the path of an overhead rail 142, see para. [0051] lines 1-11).

Regarding claim 13, Jackson discloses a method for locomotor training of a patient and, comprising attaching the harness 10/50/100 of claim 1 to the patient, wherein the harness 10/50/100 provides support during standing and stepping activities (the harness 10/100 is used for gait training and provides body weight support during said training, see para. [0028] lines 12-16, para. [0030] and para. [0045] lines 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seif-Naraghi (5,569,129 A) in view of Aryananda (2017/0165145 A1) and Epstein (5,435,272 A).
Regarding claim 1, in figure 1A Seif-Naraghi discloses a harness (harness means 33) used for a locomotor training of a patient (the harness 33 is a partial weight bearing device that supports the user while the patient performs locomotor training, see col. 2 lines 30-32), comprising: a bottom strap (groin pad means 48) for providing pelvic 
	Seif-Naraghi discloses everything as claimed, but lacks a detailed description of a pelvic band for providing waist support to the patient
However, in figure 1 Aryananda teaches that a harness 500 includes a pelvic band 520 for providing support to a patient during gait training (the pelvic band 520 includes a bottom strap 521 and two ropes 401/402 to provide a safety support if the user would trip, stumble and/or fall, the harness acting as a weight support to support the body weight of the user, see para. [0008] and para. [0040] lines 7-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seif-Naraghi’s harness belt means with the addition of a pelvic band as taught by Aryananda to provide additional support to the pelvis of 
	The modified Seif-Naraghi device discloses everything as claimed, including the pelvic band as taught by Aryananda, but lacks a detailed description of the plurality of lifting straps connected to the pelvic band.
However, in figure 1 Epstein teaches that a band 18 includes a plurality of strap holders 20 connected to the band 18, the plurality of strap holders 20 attaching a plurality of lifting straps 1/2 to the band 18 wherein a respective lifting strap 1/2 passes through each strap holder 20 (each of the plurality of lifting straps 1/2 slidably pass through a strap holder 20 so that the lifting straps 1/2 and the adjustable support 18 are slidably adjustable to accommodate users with different heights and sizes, see col. 3 lines 37-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Seif-Naraghi pelvic band with the addition of strap holders to connect the plurality of lifting straps to the pelvic band as taught by Epstein to improve the device’s ability to accommodate users of different heights and sizes.
The modified Seif-Naraghi device discloses that the bottom strap being releasably connected to the pelvic band (as the plurality of lifting straps are slidably and releasably connected to the harness belt means, as taught by Seif-Naraghi, the plurality of lifting straps and the plurality of strap holders, as taught by Epstein, allow the bottom strap, taught to be releasably connected to the harness belt means via multiple loop adjustments as taught by Seif-Naraghi, to be releasably connected to the pelvic belt, 
Regarding claim 11, the modified Seif-Naraghi device discloses a plurality of strap holders connected to the pelvic band (the plurality of strap holders 20 are shown to be attached to the band 18, see figure 1 and col. 3 lines 37-43 of Epstein; the band being a pelvic band, as taught by Aryananda, see figure 1 and para. [0040] lines 7-19 of Aryananda), wherein a respective lifting strap passes through a respective strap holder and the bottom strap (each of the plurality of lifting straps 1/2 slidably pass through each strap holder 20 so that the lifting straps 1/2 and the band 18 are slidably adjustable to accommodate users with different heights and sizes, see col. 3 lines 37-43 of Epstein).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson as applied to claim 6 above, and further in view of Dolce et al. (10,398,618 B2) and Epstein (5,435,272 A).
Regarding claim 7, Jackson discloses a pair of front straps 72a/72b connected to the upper body support system 120 for securing the shoulder harness 50, attached to the upper body support system 120, to the torso of the user, see figs. 3 and 9 and para. [0028] lines 1-6, but lacks a detailed description of an adjustable upper trunk support above the pelvic band, for maintaining the upper trunk the patient in a correct posture during the locomotor training.
However, in figures 1-3 Dolce discloses an adjustable upper trunk support 330 above the pelvis of the user (the adjustable upper trunk support 330 is a torso support that includes a padded posterior column manufactured with breathable material to provide patients with comfortable, postural support, see col. 3 lines 14-17 and col. 4 .
Claims 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Dolce et al. as applied to claims 6-7 above, and further in view of Epstein (5,435,272 A).
Regarding claim 8, the modified Jackson device discloses everything as claimed including the adjustable upper trunk support, as taught by Dolce, but lacks a detailed description of a plurality of strap holders connected to the adjustable upper trunk support, wherein a respective lifting strap passes through a respective strap holder.
However, in figure 1 Epstein teaches that an adjustable support 18 includes a plurality of strap holders 20 connected to the adjustable support 18, wherein a respective lifting strap 1/2 passes through each strap holder 20 (the lifting straps 1/2 each slidably pass through a strap holder 20 so that the lifting straps 1/2 and the adjustable support 18 are slidably adjustable to accommodate users with different heights and sizes, see col. 3 lines 37-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Jackson adjustable upper trunk support with the addition of strap holders as taught by Epstein to improve the device’s ability to accommodate users of different heights and sizes.
Regarding claim 9, the modified Jackson device discloses everything as claimed, including the upper body support system and the adjustable upper trunk support in the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson as applied to claim 1 above, and further in view of Bridgewater (4,932,079 A).
Regarding claim 12, Jackson discloses everything as claimed, but lacks a detailed description of the bottom strap and the pelvic band are formed as one piece.
However, in figures 1-2 Bridgewater teaches that a bottom strap 3 and pelvic band 1 are formed as one piece (the bottom strap 3 is integrally formed with pelvic band 1, see col. 2 line 63 to col. 3 line 2, the bottom strap 3 being adjustably attached to the pelvic band 1 via fasteners 4/5). Therefore, it would have been obvious to one of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fine (3,021,838 A) is cited to show a pelvic band.
Armstrong (4,553,633 A) is cited to show lifting straps
Dyer (5,115,802 A) is cited to show a pelvic harness.
Dubats et al. (5,893,367 A) is cited to show a pelvic harness for gait rehabilitation.
Reardon (6,968,809 B2) is cited to show a harness with handles.
Robbins (9,155,343 B1) is cited to show a patient lift harness.
Dreske (2016/0038370 A1) is cited to show a patient support harness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785